Citation Nr: 1742014	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-40 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability, to include as ischemic heart disease secondary to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

4.  Entitlement to service connection for nocturia, to include as secondary to prostate cancer.

5.  Entitlement to an increased evaluation in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine.

6.  Entitlement to an increased compensable evaluation for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Virginia Brady-Girard, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 and February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sand Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased evaluation in excess of 20 percent for service-connected lumbar spine degenerative disc disease is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2009, the RO denied a claim of entitlement to service connection for prostate cancer.  

2.  The evidence received since the RO's May 2009 rating decision which denied reopening the claim for service connection for prostate cancer is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  In an unappealed decision, dated in September 1988, the RO denied a claim of entitlement to service connection for a heart disability.  

4.  The evidence received since the RO's September 1988 rating decision which denied reopening the claim for service connection for a heart disability is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

5.  The probative medical evidence of record reveals that, while the Veteran has current diagnoses of erectile dysfunction and nocturia, there are no findings of any in-service events, injuries, or disease as well as no service-connected disabilities upon which an etiological relationship can be made.

6.  Throughout the entire period of appeal, the Veteran's hypertension results in blood pressure that has to be controlled by the continuous use of medication.  However, his blood pressure readings were not shown to be predominately 110 mmHg or more diastolic pressure or 200 mmHg or more systolic pressure during the period of appeals.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's May 2009 rating decision, which denied reopening for service connection for prostate cancer; the claim for service connection for prostate cancer is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received since the RO's September 1988 rating decision, which denied reopening for service connection for a heart disability; the claim for service connection for a heart disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

4.  The criteria for the grant of service connection for nocturia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

5.  Throughout the period of appeal, the criteria for a 10 percent evaluation, but no higher, for hypertension are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular disease and certain cancers, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes, however, that where, as in the case of the Veteran's hypertension, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected hypertension is rated as 0 percent throughout the period of appeals.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for Diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Prostate Cancer

The Veteran initially filed a claim for service connection for prostate cancer in September 2008.  The evidence at the time of the adjudication of the Veteran's claim in a May 2009 rating decision consisted of the Veteran's statements that he had been exposed to herbicides while serving aboard the USS Kitty Hawk in waters off the coast of the Republic of Vietnam from February 19, 1971, to April 1, 1971, April 9, 1971, to April 26, 1971, May 3, 1971, to May 17, 1971, May 29, 1971, to June 23, 1971, March 9, 1972, to March 25 1972, and from April 3, 1972, to April 22, 1972; service treatment records, which showed no treatment or complaints relating to prostate cancer; outpatient treatment records, which revealed a current diagnosis and treatment for prostate cancer beginning in March 2008, but no opinions regarding etiology, and ship logs and histories for the USS Kitty Hawk during its Western Pacific and Republic of Vietnam deployments, but no showing that the vessel or any of its personnel making contact with the landmass of the Republic of Vietnam.  

The May 2009 rating decision denied the prostate cancer claim because there was no showing of any in-service injury, or disease or any verification that the Veteran had contact with the landmass of the Republic of Vietnam.  He was notified of the decision on May 18, 2009.  He had until May 18, 2010, to submit additional evidence or an intention to appeal.  A review of the claims file does not reveal that the Veteran ever submitted a notice of disagreement (NOD), additional evidence, or showed any intention of doing so during the relevant time period.  The Veteran did not submit any new evidence or claim until September 2014, over 4 years after the deadline.  Therefore, the May 2009 rating decision became final. 

Since the May 2009 rating decision was finalized, the Veteran has submitted additional statements and additional treatment records, continuing statements that he had been exposed to herbicides while serving aboard the USS Kitty Hawk, to include an assignment in conjunction with that vessel with the Reconnaissance Attack Squadron (Heavy) RVAH-6; unit histories for the RVAH-6 during the Vietnam War; service treatment records, which showed no treatment or complaints relating to a diagnosis of prostate cancer; and additional current outpatient treatment records, which revealed a diagnosis and treatment for prostate cancer beginning in March 2008 and a 2014 opinion that the Veteran's prostate cancer was the result of Agent Orange exposure while serving in the Republic of Vietnam.  It is noted that the Veteran's unit histories for RVAH-6 do not show that the unit ever had contact with the landmass or Vietnam or that the Veteran himself had any occasion to do so.  Additionally, the 2014 medical opinion, while providing a favorable nexus, appears to be based upon an inaccurate factual premise, as there is no showing that the Veteran ever had contact with the landmass of the Republic of Vietnam during the presumptive period or was otherwise directly exposed to Agent Orange or any other herbicide during his military service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, it is further noted that the Veteran has not provided any allegation of exposure other than the mere fact that he was stationed aboard a vessel off the coast of Vietnam.

These statements, unit histories, treatment records, and medical opinion are new pieces of evidence because they had not been previously considered.  However, they are merely cumulative of the same evidence that was in existence at the time of the May 2009 rating decision-namely that the Veteran has a current diagnosis of prostate cancer and an alleged in-service history of exposure to herbicides without any showings of a confirmation of such exposure.  Although the Veteran's 2014 medical opinion offered a positive nexus, it is found to have no probative value because it is based upon an inaccurate factual premise as discussed above and is, therefore, incapable of being material evidence that makes it more likely that the Veteran's claimed prostate cancer is related to military service.

The Board notes that, as published in the Federal Register December 26, 2012, VA issued a notice that presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans is not supported by the currently available evidence to include a May 20, 2011, Institute of Medicine (IOM) of the National Academy of Sciences report titled, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with Veterans, ship deck logs, and other government documents, and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  See 77 Fed. Reg. 76170 -76171, December 26, 2012).

Further definition has been provided as to what constitutes Vietnam "blue water" versus "brown water" for the purpose of determining herbicide exposure.  In general, "blue water" vessels such as gun line ships, aircraft carriers and supply and support ships operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  However, a December 2008 C&P Service Bulletin specifically stated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water areas, including coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau, to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.

As such, a review of the histories submitted for the Veteran's assignment to the RVAH-6 detachment do not reveal that he was aboard any small vessels entering the inland waterways of the Republic of Vietnam.  Rather they show that he was aboard an aircraft carrier and serviced missions that flew over the Republic of Vietnam.  There is no indication that the Veteran was part of any special teams that conducted any search and rescue on the landmass of Vietnam whenever any planes would crash over the land or water, nor has the Veteran contended such.  Rather, the evidence shows that the Veteran primarily and exclusively served aboard his vessel in the blue water off the coast of the Republic of Vietnam for the duration of his deployment with the USS Kitty Hawk.  Therefore, the Veteran's evidence and contentions are unchanged from his original 2008 claim, despite the presentation of new unit histories.

Because there is no new, non-redundant evidence that shows the Veteran's prostate cancer was caused by or the result of any alleged in-service herbicide exposure, as there is no evidence showing that he was ever actually exposed to any herbicides in service, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.

Consequently, the Board finds that new and material evidence has not been received since the May 2009 final rating decision and reopening the claim for service connection for prostate cancer is not warranted.

Heart

The Veteran initially filed a claim for service connection for a heart disability in February 1988.  The evidence at the time of the adjudication of the Veteran's claim in a September 1988 rating decision consisted of the Veteran's statements that he had suffered chest pain in military service; service treatment records, which showed treatment on one occasion for a heart murmur, but no underlying cardiac diagnosis for such symptoms, and no further treatment or complaints relating to the heart, to include on service exit; and a February 1988 VA examination, which revealed a history of cardiac symptoms, such as a murmur and ectopy, but no findings of any cardiac diagnoses or even current symptoms of such murmur or ectopy on that examination.  The September 1988 rating decision denied the heart claim because there was no showing of any current disability.  He was notified of the decision on October 11, 1988.  He had until October 11, 1989, to submit additional evidence or an intention to appeal.  A review of the claims file does not reveal that the Veteran ever submitted a NOD, additional evidence, or showed any intention of doing so during the relevant time period.  The Veteran did not submit any new evidence or claim until September 2015, nearly 26 years after the deadline.  Therefore, the September 1988 rating decision became final. 

Since the September 1988 rating decision was finalized, the Veteran has submitted additional statements and additional treatment records, continuing statements that he had suffered from chest pain and murmur in service; service treatment records, which showed treatment on one occasion for a heart murmur, but no underlying cardiac diagnosis for such symptoms, and no further treatment or complaints relating to the heart, to include on service exit; and additional current outpatient treatment records, which showed that the Veteran does not and has not ever had any diagnosed heart disability and there have been no current findings of any murmurs or ectopy, other than a 2004 and 2007 medical record in which the Veteran reported a history of murmurs, since findings noted in military service.  

These statements and treatment records are new pieces of evidence because they had not been previously considered.  However, they are merely cumulative of the same evidence that was in existence at the time of the September 1988 rating decision-namely that the Veteran had some in-service symptoms of a murmur and ectopy without any diagnosed heart disability and no currently diagnosed heart disability.

Because there is no new, non-redundant evidence that shows the Veteran's has a current heart disability, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.  Although, it is also noted that the Veteran brought his claim to reopen under a new theory of presumptive service connection for in-service exposure to herbicides, such consideration never fully matures and is rendered moot by the fact that the Veteran has still never shown that he has any currently diagnosed heart disability in the first place.

Consequently, the Board finds that new and material evidence has not been received since the September 1988 final rating decision and reopening the claim for service connection for a heart disability is not warranted.

Erectile Dysfunction and Nocturia

The Veteran contends that he currently suffers from erectile dysfunction and nocturia which is the result of military service.  In particular, the Veteran alleges that such disabilities are the result of his prostate cancer.

A review of the Veteran's service treatment records shows that the Veteran was treated prior to entry onto military service for urethritis.  Renal calculi were noted in 1980.  The veteran underwent a right hydrocelectomy following an episode of heavy lifting in 1980.  He was treated for post-operative right epididymis following the surgery.  A left hydrocele was noted at the time of service separation in 1988.  There were no notations of erectile dysfunction or nocturia.  The Veteran was provided with a VA examination in February 1988.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was noted as having a left hydrocele with numbness in the right groin.  The examiner noted that the Veteran did not have any dysuria.  Although the Veteran claimed to have been experiencing nocturia as well, only the right groin numbness was found to be a residual of the Veteran's in-service genitourinary disability.  Such nocturia was otherwise not found to be attributable to military service.

A review of the Veteran's post-service outpatient treatment records reveals that he has been treated for prostate cancer since March 2008.  In conjunction with the Veteran's prostate cancer diagnosis and treatment, the Veteran has been additionally diagnosed with erectile dysfunction and nocturia, which have been found to be related to such diagnosis.

The Veteran was provided with an additional VA examination in July 2014.  At this examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with erectile dysfunction and nocturia.  The VA examiner opined that the Veteran's erectile dysfunction and nocturia were both the result of his prostate cancer.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction and nocturia, so the appeal must be denied.

The evidence does show that there are current disabilities for VA purposes, as there is evidence that the Veteran has been diagnosed with erectile dysfunction and nocturia as shown in the Veteran's outpatient treatment records and 2014 VA examination.  However, the record is without any showing of an in-service event, injury, or disease upon which to base service connection on a direct basis.  Rather, the medical record appears to show that the Veteran's erectile dysfunction and nocturia are the result of his prostate cancer, which did not develop until many years after service in 2008.  Although it appears that the Veteran claimed to experience nocturia at the time of his February 1988 VA examination, there was no independent evidence to corroborate such findings in either the VA examination itself, which provided no diagnosis or finding that such complaint was related to the Veteran's in-service genitourinary problems, or the service treatment records themselves, which were notably absent for such complaints, despite the fact the Veteran was actually followed for genitourinary problems in service.  In this regard, it is reasonable to presume that, had the Veteran actually been experiencing nocturia in service, he would have mentioned it or it would have been found within the course of his already occurring treatment for his varicele.  

The Board notes that the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with erectile dysfunction or nocturia during military service.

The Board finds that the currently diagnosed nocturia, if present, would have ordinarily been recorded in the medical records in some manner, if such had onset in military service.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  However, nocturia is not.  It is appropriate to assume in these circumstances that nocturia would be recorded in the service treatment records, if present.  Therefore, the absence of documented nocturia makes it less likely that such actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428 at 440 (2011).

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as a service examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  The credible evidence does not establish an in-service nocturia.  In the absence of credible evidence of an in-service disease or injury, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service injury or disease.

Additionally, even granting the Veteran widest latitude in this regard, there are no current opinions of record finding that the Veteran's currently diagnosed nocturia, which has been solely attributed to his March 2008 prostate cancer diagnosis, could have also been the result of any alleged in-service complaints.

Therefore, due to the lack of a substantiated in-service injury, or disease, the Veteran's claim on a direct basis fails.  Accordingly, for the reasons and bases discussed above, service connection for erectile dysfunction and/or nocturia is denied. 

Last, the Board notes that the record is absent of a showing of any service-connected disability upon which to base service connection on a secondary basis, as the Veteran's prostate cancer, which the Veteran has claimed and the medical evidence has shown caused his erectile dysfunction and nocturia, has not been found to be service-connected.  As such, the claim for secondary service connection is rendered moot and no further discussion of secondary service connection shall ensue.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.

Hypertension

The Veteran contends that his service-connected hypertension is worse than reflected by his current noncompensable evaluation.

A review of the Veteran's service treatment records show that the Veteran was taken off of flight crew duty in 1974 due to borderline hypertension and epistaxis.  The Veteran was diagnosed with labile hypertension in December 1986.

A review of the Veteran's post-service outpatient treatment records reveals that in November 1991, the Veteran's records blood pressure was 160/102 mmHg, however, no diagnosis of hypertension was provided.  A January 1992 treatment record noted a blood pressure reading of 127/85 mmHg.

The Veteran was diagnosed with hypertension in 2000 and started on medication at that time.  A review of the outpatient treatment records shows that the Veteran has continually been treated for his hypertension with medication since that time throughout the period of appeal.  Treatment records appear to show that his average blood pressure is 140/90 mmHg and is well-controlled with the use of medication.

The Veteran was provided with a VA examination in February 2016.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed him with hypertension.  The Veteran's blood pressure readings were as follows: 140/90 mmHg; 140/90 mmHg; and 140/90 mmHg.  It was noted that the Veteran's hypertension required medication to control.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's hypertension more nearly approximates an evaluation of 10 percent for the entire period of appeal.  The evidence of record shows that the Veteran's hypertension was to such a severity that it has required continuous medication to control it throughout the period of appeal.  Thus, in accordance with the Rating Schedule, a 10 percent evaluation is warranted where there is the requirement for continuous medication for the treatment of hypertension.

However, the Board finds that the Veteran's hypertension does not warrant an evaluation higher than 10 percent throughout the period of appeals.  In order to warrant such, the Veteran's diastolic pressure would need to be 110 mmHg or higher or his systolic pressure would need to be 200 mmHg or higher.  

The evidence of record before the Board shows the Veteran's hypertension was predominately over 80 to 90 mmHg diastolic pressure and over 120 to 140 mmHg systolic pressure, but under 110 mmHg diastolic and under 200 mmHg systolic, and controlled with the use of continuous medication throughout the period of appeal.  Therefore, even considering the Veteran's worst readings in isolation, his hypertension still would not warrant higher than a 10 percent evaluation.

The Board further notes that United States Court of Appeals for Veterans Claims (Court) has held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria for Diagnostic Code 7101 do not contemplate the effects of medication on hypertension, other than to note the requirement of continuous medication, and so the Board must consider his symptoms without medication.  For the reasons discussed below, the Board finds that the Veteran's hypertension blood pressure readings still do not meet the criteria for an evaluation higher than 10 percent -even without the use of medication.

The Veteran's hypertension, throughout the period of appeal appears to be well-controlled with the use of medication, despite the fact that it does on occasion trend toward 140/90 mmHg.  Therefore, even considering the Veteran's hypertension without medication, his diastolic and systolic blood pressures would not be predominately at or over 110 mmHg and 200 mmHg respectively.  At most they were intermittently higher, but never at or over those levels in isolated incidences.

As such, the Board finds that an evaluation higher than 10 percent is not warranted for the Veteran's hypertension throughout the period of appeal, as he has not shown evidence of diastolic blood pressure readings predominately over 110 mmHg or in excess of 200 mmHg, even during periods of exacerbation, during the appeals period.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 10 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hypertension at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, is not reopened

New and material evidence having not been received, the claim for entitlement to service connection for a heart disability, to include as ischemic heart disease secondary to herbicide exposure, is not reopened.

Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, is denied.

Entitlement to service connection for nocturia, to include as secondary to prostate cancer, is denied.

Entitlement to an increased 10 percent evaluation, but no higher, for service-connected hypertension is granted subject to the laws that govern the payment of monetary benefits.


REMAND

The Board observes that in an opinion issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

Here, the Veteran's VA examinations for his lumbar spine have conducted range of motion testing, but have not provided such in line with the directives of Correia.  Accordingly, the Board finds that the Veteran must be scheduled for a new VA examination for his lumbar spine in order to administer the proper objective testing.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records related to the Veteran's lumbar spine disability.

2. Thereafter, the Veteran should be scheduled for a VA examination of his lumbar spine degenerative disc disease with an appropriate person to evaluate the severity of the Veteran's condition.  The claims file should be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings should be reported in detail.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite joint, if it is undamaged.  If any of the joints cannot be so tested, then the examiner should indicate that such testing cannot be done.  A complete rationale for all opinions must be provided.

3. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case. After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


